     Case: 3:20-cr-00117-MJN Doc #: 62 Filed: 06/18/21 Page: 1 of 7 PAGEID #: 470




                              UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                         :            Case No. 3:20-CR-117
                                                  :
                   Plaintiff,                     :
                                                  :             UNITED STATES’ MOTION
                      vs.                         :             FOR PRETRIAL DETENTION
                                                  :             AND HEARING THEREON
MARKALE THOMAS (2)                                :
                                                  :
                  Defendant.                      :

                                          ------------------

1.      DETENTION (CHECK IF APPLICABLE)

        ☒     The United States of America (“United States”) respectfully requests that the

              defendant be detained pending trial because no condition or combination of

              conditions will reasonably assure both (1) the appearance of the defendant as

              required in this action, and (2) the safety of any other person and the community.

              (See, 18 U.S.C. § 3142(a)(4), (e), (f), (g) and (i).)

        A.    Rebuttable Presumption Applies: Appearance of the Defendant and Safety

              of Community (18 U.S.C. § 3142(e)) (check if applicable)

              □       A rebuttable presumption that no condition or combination of conditions

                      will reasonably assure both (a) the appearance of the defendant as required

                      in this action, and (b) the safety of the community applies because there is

                      probable cause to believe that the defendant committed (check all that

                      apply):
Case: 3:20-cr-00117-MJN Doc #: 62 Filed: 06/18/21 Page: 2 of 7 PAGEID #: 471




                □      an offense for which a maximum term of imprisonment of ten

                       years or more is prescribed in the Controlled Substances Act (21

                       U.S.C. 801 et seq.), the Controlled Substances Import and Export

                       Act (21 U.S.C. 951 et seq), or chapter 705 of Title 46 of the United

                       States Code;

                □      an offense under 18 U.S.C. §§ 924(c) (Use or Carrying a Firearm

                       During and in Relation to/Possession in Furtherance of, a Crime of

                       Violence or Drug Trafficking Crime), 956(a) (Conspiracy to Kill,

                       Kidnap, Maim, or Injure Persons or Damage Property in a Foreign

                       Country), or 2332b (Acts of Terrorism Transcending National

                       Boundaries);

                □      an offense listed in 18 U.S.C. § 2332b(g)(5)(B) (listing offenses

                       included in definition of “Federal crime of terrorism”) for which a

                       maximum term of imprisonment of ten (10) years or more is

                       prescribed;

                □      an offense involving a minor victim under 18 U.S.C. §§ 1201,

                       1591, 2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1)-(3),

                       2252A(a)(1)-(4), 2260, 2421, 2422, 2423, or 2425.

   B.    Rebuttable Presumption Applies: Safety of Others and Community (18

         U.S.C. § 3142(e)(1)-(3)) (check if applicable)

         □      This is a case described in 18 U.S.C. § 3142(f)(1), and a rebuttable

                presumption that no condition or combination of conditions will

                reasonably assure the safety of any other person and the community
                                          2
     Case: 3:20-cr-00117-MJN Doc #: 62 Filed: 06/18/21 Page: 3 of 7 PAGEID #: 472




                     applies because (a) the defendant has been convicted of a Federal offense

                     that is described in 18 U.S.C. § 3142(f)(1), or of a State or local offense

                     that would have been an offense described in 18 U.S.C. § 3142(f)(1) if a

                     circumstance giving rise to Federal jurisdiction had existed (hereafter, “the

                     Offense”), (b) the Offense was committed while the defendant was on

                     release pending trial for a Federal, State, or local offense, and (c) a period

                     of not more than five (5) years has elapsed since the date of conviction, or

                     the release of the person from imprisonment, for the Offense, whichever is

                     later.

2.      TEMPORARY DETENTION (CHECK IF APPLICABLE)

        □     The United States seeks temporary detention for ten (10) days, excluding

              Saturdays, Sundays, and holidays, to permit revocation of conditional release,

              deportation, or exclusion, because (1) the defendant may flee or pose a danger to

              any other person or the community (18 U.S.C. § 3142(d)(2)), and (2) the

              defendant (check all that apply):

              □      is, and was at the time the offense was committed, on release pending trial

                     for a felony under Federal, State, or local law (18 U.S.C. §

                     3142(d)(1)(A)(i));

              □      is, and was at the time the offense was committed, on release pending

                     imposition of execution of sentence, appeal of sentence or conviction, or

                     completion of sentence, for any offense under Federal, State, or local law

                     (18 U.S.C. § 3142(d)(1)(A)(ii));


                                                  3
     Case: 3:20-cr-00117-MJN Doc #: 62 Filed: 06/18/21 Page: 4 of 7 PAGEID #: 473




              □      is, and was at the time the offense was committed, on probation or parole

                     for any offense under Federal, State or local law (18 U.S.C. §

                     3142(d)(1)(A)(iii));

              □      is not a citizen of the United States or lawfully admitted for permanent

                     residence, as defined in 8 U.S.C. § 1101(a)(20) (18 U.S.C. §

                     3142(d)(1)(B)).

3.      DETENTION HEARING (CHECK IF APPLICABLE)

        ☒     A hearing pursuant to the provisions of 18 U.S.C. § 3142(f) must be held before

              detaining a defendant pending trial (18 U.S.C. § 3142(e)), unless waived by that

              defendant. (U.S. v. Clark, 865 F.2d 1433, 1437 (4th Cir. 1989).) The United

              States accordingly respectfully requests that this Court hold such a hearing, unless

              waived by the defendant.

        A.    Hearing Must be Granted (check if applicable)

              ☒      Such a hearing must be granted because this case involves (check all that

                     apply):

                     ☒         a crime of violence as defined in 18 U.S.C. § 3156(a)(4), namely,

                               (i) an offense that has an element of the offense the use, attempted

                               use, or threatened use of physical force against the person or

                               property of another, (ii) a felony that, by its nature, involves a

                               substantial risk that physical force against the person or property of

                               another may be used in the course of committing the offense, or

                               (iii) a felony under chapter 109A (Sexual Abuse), 110 (Sexual

                               Exploitation and Other Abuse of Children), or 117 (Transportation
                                                  4
Case: 3:20-cr-00117-MJN Doc #: 62 Filed: 06/18/21 Page: 5 of 7 PAGEID #: 474




                      for Illegal Sexual Activity and Related Crimes) of Title 18 of the

                      United States Code (18 U.S.C. § 3142(f)(1)(A));

               □      an offense listed in 18 U.S.C. § 2332b(g)(5)(B) (listing offenses

                      included in definition of “Federal crime of terrorism”) for which a

                      maximum term of imprisonment of ten (10) years or more is

                      prescribed (18 U.S.C. § 3142(f)(1)(A));

               □      an offense for which the maximum sentence is life imprisonment

                      or death (18 U.S.C. § 3142(f)(1)(B));

               □      an offense for which a maximum term of imprisonment of 10 years

                      or more is prescribed in (i) the Controlled Substance Act (21

                      U.S.C. §§ 801 et seq.), (ii) the Controlled Substances Import and

                      Export Act (21 U.S.C. §§ 951 et seq.), or (iii) chapter 705 of Title

                      46 of the United States Code (18 U.S.C. § 3142(f)(1)(C));

               □      a felony where the defendant has been convicted of (i) two or more

                      offenses described in 18 U.S.C. §§ 3142(f)(1)(A)-(C), (ii) two or

                      more State or local offenses that would have been offenses

                      described in 18 U.S.C. §§ 3142(f)(1)(A)-(C) if a circumstance

                      giving rise to Federal jurisdiction had existed, or (iii) a

                      combination of such offenses (18 U.S.C. § 3142(f)(1)(D));

               □      a felony that involves a minor victim (18 U.S.C. § 3142(f)(1)(E));

               ☒      a felony that involves the possession or use of a firearm or

                      destructive device (as those terms are defined in 18 U.S.C. § 921)

                      (18 U.S.C. § 3142(f)(1)(E));
                                         5
Case: 3:20-cr-00117-MJN Doc #: 62 Filed: 06/18/21 Page: 6 of 7 PAGEID #: 475




               □       a felony that involves a failure to register under 18 U.S.C. § 2250

                       (18 U.S.C. § 3142(f)(1)(E));

               ☒       a serious risk that the defendant will flee (18 U.S.C. §

                       3142(f)(2)(A));

               □       a serious risk that the defendant will obstruct or attempt to obstruct

                       justice, or threaten, injure, or intimidate, or attempt to threaten,

                       injure, or intimidate, a prospective witness or juror (18 U.S.C. §

                       3142(f)(2)(B)).

   B.    Hearing May be Granted at the Court’s Discretion (check if applicable)

         □     The Court is not required to grant a hearing, but such a hearing is

               requested nonetheless as explained in the attached Memorandum.

   C.    Continuance of Hearing Requested (18 U.S.C. § 3142(f)) (check one if

         applicable)

         ☒     The United States respectfully requests a continuance of three (3) days

               (not including any intermediate Saturday, Sunday, or legal holiday) in

               which to hold the detention hearing, during which time the defendant shall

               be detained.

         □     The United States respectfully requests a continuance of greater than three

               (3) days (not including any intermediate Saturday, Sunday, or legal

               holiday), namely, until ____________, in which to hold the detention

               hearing, for good cause, as explained in the attached Memorandum, during

               which time the defendant shall be detained.


                                          6
   Case: 3:20-cr-00117-MJN Doc #: 62 Filed: 06/18/21 Page: 7 of 7 PAGEID #: 476




       D.     Medical Examination Requested During Continuance (18 U.S.C. § 3142(f))

              (check if applicable and only if continuance is requested)

              □       During the requested continuance, the United States respectfully requests

                      that the defendant, who appears to be a narcotics addict, receive a medical

                      examination to determine whether the defendant is an addict.


                                                    Respectfully submitted,

                                                    VIPAL J. PATEL
                                                    Acting United States Attorney

                                                    s/Amy M. Smith
                                                    AMY M. SMITH (0081712)
                                                    Assistant United States Attorney
                                                    Attorney for Plaintiff
                                                    200 West Second Street, Suite 600
                                                    Dayton, Ohio 45402
                                                    Office: (937) 225-2910
                                                    Fax: (937) 225-2564
                                                    E-mail: amy.smith2@usdoj.gov


                                   CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served this 18th day of June 2021, on

defense counsel via the Court’s ECF system.




                                                    s/Amy M. Smith
                                                     AMY M. SMITH (0081712)
                                                    Assistant United States Attorney




                                               7
